Title: To George Washington from James Geary, 11 March 1779
From: Geary, James
To: Washington, George


Sir,
Commissary of Cloathing’s OfficeFish Kill [N.Y.] March 11th 1779
Your two orders are come to hand—Am very sorry ‘twas not in our power to send immediatly on the receipt of your first order an exact and accurate return of the Cloathing then remaining in this Store, as the chief or major part of all the Cloathg we have on hands was never opened by us ’till the receipt of your Excellency’s first order, when we thought it very necessary in order to make an exact return to open the whole of the packages on hands and count over the numbers, as we have repeatedly found by experience the numbers to differ very much from the Original Invoices at times when the packages have been opened and counted by us; And a day or two previous to the receipt of your Excellency’s first order, we recd a large parcel of Cloathing in very wet weather, some of the packages fractured and in bad condition, whereupon we thought it our indispensable duty to immedeatly open said packages and air and dry the contents to prevent further damage which has kept us very busy in opening, counting, examining and repacking these packages lately recd with those before on hands.
Agreeable to your Excellency’s orders I now send the inclosed Returns made as exact and minute as possible of all the Cloathing remaining in this Store at present, and those issued on Genl Putnam’s orders, hoping they may meet your Excellency’s approbation and apologize for so long a detention. I have the honor to be with the utmost respect Your Excellency’s most Obedient & most humble Servt In behalf of Geo: Measam C. Gl
James Gear⟨y⟩
N.B. Genl McDougall has (as yet) sent no orders to draw Cloathing in consequence of the powers given him from your Excellency.
